Citation Nr: 0116257	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-14 300A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from October 1961 to 
January 1964.  This appeal arises from a May 2000 RO decision 
addressing the issue noted on the title page.  

Service connection for an acquired psychiatric disorder was 
initially denied by the RO in November 1970, and by the Board 
of Veterans' Appeals (Board) in March 1988.  In a decision in 
July 1990, the Board held that evidence submitted since the 
March 1988 Board decision was new and material for purposes 
of reopening the claim for service connection for an acquired 
psychiatric disorder, but then proceeded to deny service 
connection for a psychiatric disorder based on a de novo 
review of the record.  

In November 1992, the Board held that new and material 
evidence had not been submitted since the July 1990 decision 
to reopen a claim for service connection for an acquired 
psychiatric disorder, including PTSD.  This Board decision is 
considered the initial Board denial of service connection for 
PTSD.  In this decision, the Board explained that the 
veteran's claim of entitlement to service connection for PTSD 
was based on his assertion of service in Vietnam, and that 
the veteran did not serve in Vietnam.  

In April 1995, the Board denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including PTSD, on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  In February 1996, the Senior Deputy Vice Chairman of 
the Board denied the veteran's motion for reconsideration of 
the April 1995 Board decision.  

In May 1996, and February 1999, the RO held that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for PTSD.  The veteran did 
not file a timely notice of disagreement with either of these 
RO decisions.  The evidence before the RO at the times of 
these decisions included altered copies of DD Form-214 
purporting to show that the veteran's service extended to 
January 1965 instead of January 1964, and that he was wounded 
in Vietnam and received two Purple Heart awards.  

In an informal hearing presentation of February 2001 the 
veteran's representative at the Board has again raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
PTSD.  This issue has not been developed or certified for 
appellate consideration at this time, but will be discussed 
as appropriate in the remand below.  


REMAND

The Board is of the opinion that, in this particular case, 
the issue involving whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for PTSD is inextricably intertwined with the 
issue on appeal.  As such, it is inappropriate to render a 
decision on the merits of one issue without having 
jurisdiction of the other issue.  

The Board further notes that the veteran has not himself 
raised the issue involving PTSD since it was last denied by 
the RO in February 1999.  In raising this issue again in the 
informal hearing presentation of February 2001, the veteran's 
representative has not articulated what the basis of the 
claim is.  If it is a reassertion that the veteran served in 
Vietnam, that he engaged in combat with the enemy while 
there, and that he was wounded in action, these assertions 
and the altered copies of the DD Form-214 have been 
previously rejected by the Board and the RO.  However, if the 
basis for raising the issue is the assertion of a noncombat 
stressor during verified service from October 1961 to January 
1964, the representative should bring this to the attention 
of the RO so that evidence pertaining to it may be fully 
developed.  

As regards the issue currently before the Board for appellate 
consideration, D.A. Dubois, M.D., stated in January 2000, and 
the veteran's representative stated in February 2001 that the 
veteran has been in receipt of Social Security Administration 
(SSA) disability benefits since 1983.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a veteran is in receipt of SSA disability benefits, the 
medical records underlying that award are relevant to issues 
such as the issue on appeal here.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, the SSA decision awarding the veteran SSA 
disability benefits and the medical records underlying that 
SSA decision must be obtained for association with the claims 
folder.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist claimants in developing their claims, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the appeal is REMANDED to the RO for the 
following action:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for psychiatric 
pathology since early in 2000.  After 
securing any necessary releases, the RO 
should obtain the records of the medical 
treatment identified and associate them 
with the claims folder.  

2.  The RO should obtain from the Social 
Security Administration the decision of 
the Social Security Administration to 
award the veteran disability benefits, as 
well as the medical records underlying 
the decision.  

3.  The RO should ascertain from the 
veteran's representative the basis of the 
assertions that new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for PTSD 
consistent with the Board's discussion of 
this matter above.  If the claim is not 
withdrawn, it should be the subject of a 
further rating board decision.  If the 
rating board denies the claim and a timely 
notice of disagreement is received, a 
statement of the case as to this issue 
should be provided to the veteran and his 
representative.  If such statement of the 
case is the subject of a timely appeal, 
the issue should be certified to the Board 
for appellate consideration.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

5.  Thereafter, the issue of whether new 
and material evidence has been presented 
to reopen a claim of entitlement to 
service connection for an acquired 
psychiatric disorder other than PTSD 
should be further reviewed by the RO based 
on the development called for in this 
remand.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


